Exhibit 10.16

 

AMENDMENT TO THE
AON CORPORATION NON-EMPLOYEE DIRECTOR
DEFERRED STOCK UNIT PLAN,
EFFECTIVE JANUARY 1, 2006

 

This Amendment to the Aon Corporation Non-Employee Director Deferred Stock Unit
Plan, effective January 1, 2006 (the “Plan”), is adopted by Aon plc, a public
limited company incorporated under English law (the “Company”), to be effective
as set forth below.

 

RECITALS

 

WHEREAS, pursuant to a Deed of Assumption dated April 2, 2012 the Company
assumed sponsorship of the Plan and the rights and obligations of Aon
Corporation under the Plan; and

 

WHEREAS, the Board of Directors of the Company took action on May 18, 2012 to
terminate the Plan effective as of such date and authorized Christa Davies, the
Executive Vice President and Chief Financial Officer of Aon Corporation, and
Gregory J. Besio, the Executive Vice President and Chief Human Resources Officer
of Aon Corporation, to execute any necessary documentation to reflect such
action;

 

NOW, THEREFORE, the Plan is hereby amended to reflect its termination effective
as of May 18, 2012, as follows:

 

A new Section 5.12 is added to the Plan providing as follows:

 

5.12         Termination and Liquidation of Plan.  The Plan is terminated
effective May 18, 2012.  All accrued benefits under the Plan shall be
distributed in accordance with Treasury Regulation 1.409A-3(j)(4)(ix) on such
date(s) during the 12-month period beginning May 19, 2013 and ending May 18,
2014 as may be determined by the Company, or on such earlier dates as otherwise
provided in the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by the duly authorized officers of Aon Corporation, this 19th day of
July, 2012.

 

Aon plc

 

 

 

 

 

By:

/s/ Christa Davies

 

 

Christa Davies

 

 

 

 

 

By:

/s/ Gregory J. Besio

 

 

Gregory J. Besio

 

 

--------------------------------------------------------------------------------

 